DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-94 and 108 are canceled.
Claims 95-107 are under examination.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2022 is being considered by the examiner. Any strikethrough is owed to lack of date.

Objections Withdrawn
Claim Objections
The duplicate claim warning for claims 106 and 108 is withdrawn in view of Applicant’s amendments. 

Objections Maintained
Specification
The objection to the disclosure for use of the terms in 0124 stands since trastuzumab was misspelled.  All other issues were resolved.   


Rejections Withdrawn 
Claim Rejections - 35 USC § 112
The rejection of claims 96-108 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claims 99-101, 103, and 107 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.

The rejection of claims 96-101 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 102
The rejection of claims 96-101, 103, and 107 under 35 U.S.C. 102a1 as being anticipated by Tso (WO2017/152088, published 09/08/2017) is withdrawn in view of Applicant’s amendments.

The rejection of claims 102 and 104-108 under 35 U.S.C. 102a2 as being anticipated by Williams (US2016/0355589, priority to 08/19/2014) is withdrawn in view of Applicant’s amendments.

New Objections
Specification
The disclosure is objected to because of the following informalities: As discussed further below, it appears that Applicant uses the incorrect sequence identifiers in the instant claims 99-101 since none in the amended claims are actually constant regions.  It is also noted on page 6, for example, that they are incorrectly referred to as constant regions.  Therefore, the specification should be amended to refer to the correct sequence identifiers or these sections should be deleted from the specification should no support in the original disclosure be present.
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 99-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims refer to mature heavy and light chains as constant regions only.  All of SEQ ID Nos. 48-49, 62-63, and 65 have CDRs.  It is noted that they are called constant regions in the specification by mistake.  See page 6 for example.  Thus, it appears that the sequence listing does not match the specification in description.  Regardless, use of these full chains when referring to constant regions gives the claims multiple interpretations.  First, the variable region could be fused again to each full chain.  Second, it could be that Applicant meant to refer to only the constant regions of the full chains.  The presence of multiple structural interpretations renders these claims indefinite.  

Conclusion
Claims 95-98 and 102-107 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642